UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended September 30, 2008 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Energy King,Inc. (Exact name of registrant as specified in its charter) Nevada 0-27454 20-3161375 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 1929 Main St., Suite 106,, Irvine, CA92614 (Address of principal executive offices) (858) 272-6600 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x On November 10, 2008 there were 113,612,018 shares of Registrant’s common stock, $.001 par value, issued and outstanding. TABLE OF CONTENTS Page Part I Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 (Audited) 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2008 and 2007 (Unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity for the NineMonths Ended September 30, 2008 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 6 Notes to Consolidated Financial Statements as of September 30, 2008 (Unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operation 21 Item 3. Quantitative and Qualitative Disclosures About Market Risks 27 Item 4T. Controls and Procedures. 27 Part II. Other Information 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 29 30 SIGNATURES 31 EX-31.1 (CERTIFICATION) EX-32.1 (CERTIFICATION) EX-32.2 (CERTIFICATION) 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2008 (Unaudited) December31, 2007 (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 136,142 $ 1,510,874 Accounts receivable, less allowance for doubtful accounts of $10,760 and $12,000, respectively 387,918 168,231 Other receivables 243,025 215,976 Inventories 898,566 623,607 Prepaid expenses 296,605 277,386 Total current assets 1,962,256 2,796,074 Property and equipment, net 657,838 645,628 Goodwill 6,805,885 2,835,263 Intangible assets, net 76,463 76,411 Other assets, primarily deposits 145,043 108,738 Total assets $ 9,647,485 $ 6,462,114 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 2,392,739 $ 1,115,513 Accrued expenses 1,606,441 1,075,300 Current portion of notes payable and long-term debt 1,805,155 922,096 Customer deposits and deferred revenue 307,069 374,926 Total current liabilities 6,111,404 3,487,835 Notes payable and long-term debt, net of current portion 5,492,418 2,510,798 Total liabilities 11,603,822 5,998,633 Commitments and contingencies — — STOCKHOLDERS’ EQUITY: Preferred stock, authorized 5,000,000 shares: $.01 par value, 975,086 and 975,086 shares issued and outstanding, respectively 9,751 9,751 $10.00 par value, 23,000 and 23,000 shares issued and outstanding, respectively 230,000 230,000 Common stock, authorized 500,000,000 shares, $.001 par value; 113,612,018 and 105,412,850 shares issued and outstanding, respectively 113,612 105,413 Additional paid-in capital 3,015,517 2,413,239 Accumulated deficit (5,325,517 ) (2,294,922 ) Total stockholders’ equity (1,956,337 ) 463,481 Total liabilities and stockholders’ equity $ 9,647,485 $ 6,462,114 The accompanying notes are an integral part of these consolidated financial statements. 3 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues, net $ 5,111,773 $ 3,404,267 $ 13,105,747 $ 10,455,843 Cost of services 3,409,933 1,967,221 8,548,855 5,887,911 Gross profit 1,701,840 1,437,046 4,556,892 4,567,932 Selling, general and administrative expenses 2,580,746 1,786,645 6,709,726 4,774,650 Operating loss (878,906 ) (349,599 ) (2,152,834 ) (206,718 ) Other income (expense) Interest income 101 350 4,843 1,340 Other income 1,429 (22,799 ) 22,800 87 Interest expense (109,112 ) (83,307 ) (896,986 ) (238,978 ) Total other income (expense) (107,582 ) (105,756 ) (869,343 ) (237,551 ) Loss before income taxes (986,488 ) (455,355 ) (3,022,177 ) (444,269 ) Income tax expense — — (2,400 ) (3,039 ) Loss from discontinued operations (5,718 ) — (5,718 ) — Net loss $ (992,206 ) $ (455,355 ) $ (3,030,295 ) $ (447,308 ) (Loss) Income per share: Basic and diluted $ (.01 ) $ (.00 ) $ (.03 ) $ (.00 ) Shares used in computing income (loss) per share: Basic 111,476,138 104,682,241 108,912,744 101,832,309 Diluted 111,476,138 104,682,241 108,912,744 101,832,309 The accompanying notes are an integral part of these consolidated financial statements. 4 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For The Nine Months Ended September 30, 2008 and The Year Ended December 31, (Unaudited) Additional PreferredStock CommonStock Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2006 998,086 $ 239,751 98,548,618 $ 98,549 $ 856,207 $ (1,216,732 ) $ (22,225 ) Common stock issued in debt reduction — — 5,440,000 5,440 1,149,495 — 1,154,935 Common stock issued pursuant to acquisition of Barnett assets — — 600,000 600 149,400 — 150,000 Common stock issued for services — — 580,091 580 64,431 — 65,011 Value of warrants relating to first closing of convertible debentures — 156,450 — 156,450 Common stock issued pursuant to Trafalgar financing — — 244,141 244 37,256 — 37,500 Net loss (restated) — (1,078,190 ) (1,098,190 ) Balance at December 31, 2007 (restated) 998,086 239,751 105,412,850 105,413 2,413,239 (2,294,922 ) 463,481 Common stock issued for services and in satisfaction of liabilities — — 8,199,168 8,199 602,278 — 610,477 Net loss — (3,030,295 ) (3,030,295 ) Balance at September 30, 2008 998,086 $ 239,751 113,612,018 $ 113,612 $ 3,015,517 $ (5,325,217 ) $ (1,956,377 ) The accompanying notes are an integral part of these consolidated financial statements. 5 ENERGY KING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (3,030,295 ) $ (447,308 ) Adjustments to reconcile net loss to net cash used inoperatingactivities— Stock compensation expense 181,200 65,011 Depreciation and amortization expense 156,189 130,840 Interest expense accreted on debt discounts 373,164 — Changes in operating assets and liabilities, net of effects of acquisitions: Receivables, net (246,736 ) (258,707 ) Inventories (274,959 ) (92,137 ) Prepaid expenses (19,219 ) (61,375 ) Accounts payable 1,245,174 63,377 Accrued expenses 531,141 110,753 Customer deposits and deferred revenue (67,857 ) 332,856 Net cash used in operating activities (1,152,198 ) (156,690 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (360,954 ) (317,163 ) Cash used in connection with acquisition (328,947 ) (300,000 ) Changes in other assets (36,305 ) (5,014 ) Net cash used in investing activities (726,206 ) (622,177 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increasein notes payable and long-term debt 503,672 2,017,264 Net cash provided by financing activities 503,672 2,017,264 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (1,374,732 ) 1,238,397 CASH AND CASH EQUIVALENTS, beginning of period 1,510,874 273,976 CASH AND CASH EQUIVALENTS, end of period $ 136,142 $ 1,512,373 Supplemental disclosures of cash flow information: Interest paid $ 264,689 $ 30,317 Income taxes paid — 800 Non-cash investing and financing activities: Acquisition of Gallagher’s Heating and Air Conditioning, Inc. partially for notes payable $ 3,586,667 $ — Acquisition of Energy King, Inc. Barnett assets partially for common stock $ — $ 150,000 Stock issued for debt reduction 252,189 1,131,025 The accompanying notes are an integral part of these consolidated financial statements. 6 ENERGY KING, INC. AND SUBSIDIARIES NOTES
